Citation Nr: 1134412	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-06 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 1, 2010.

2.  Entitlement to a rating in excess of 70 percent for PTSD from July 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2010.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and G.G.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970, from June 1975 to June 1979, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In June 2006, the RO granted a 30 percent disability rating for PTSD effective October 31, 2005.  In January 2008, the RO denied a claim for TDIU.

A video conference hearing was held in December 2009 with the Veteran in Indianapolis, Indiana, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This matter was previously remanded by the Board in May 2010 for additional development.  Subsequent to that development, the RO promulgated another rating decision in May 2010, which granted a 70 percent rating for PTSD and a TDIU.  Both were effective from July 1, 2010.  The case now returns to the Board for appellate review.

The issue of entitlement to a TDIU prior to July 1, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to July 1, 2010, the Veteran's PTSD was manifested by depression, feelings of worthlessness, panic attacks, suicidal ideation, crying spells, significant social isolation, and GAF scores ranging from 48 to 60.

2.  From July 1, 2010, the Veteran's PTSD was not manifested by persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for basic concepts such as names of close relatives, or for the Veteran's own occupation or name.


CONCLUSIONS OF LAW

1.  The criteria for 70 percent rating for PTSD have been met prior to July 1, 2010.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met from July 1, 2010.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA for his PTSD claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating in a March 2006 letter.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in June 2008.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is assigned a 30 percent rating under Diagnostic Code 9411 prior to July 1, 2010, and a 70 percent rating thereafter.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

C.  Evidence

The Veteran was afforded a VA examination in April 2006.  With respect to current symptoms, the Veteran reported intrusive thoughts or flashbacks of traumatic experiences from Vietnam.  He also had frequent nightmares manifested by talking in his sleep and thrashing around in bed.  He reported significant avoidance of talking about Vietnam, and the examiner noted that the Veteran exhibited such behavior during the examination.  He had problems with irritability and emotional reciprocity in relationships, as well as significant hypervigilance in social situations.  He described having panic attacks, which the examiner noted were not "classic panic attacks," but rather periods of anxiety and difficulty concentrating.  The Veteran was able to still enjoy activities such as hunting, woodworking, and fishing.  His social activities were limited to people with whom he was extremely comfortable with and had known for a long time.  He described his mood as "blah" and had feelings of intermittent worthlessness and hopelessness, with periods of crying.  He had difficulty with short-term concentration and memory, though his work performance and daily functioning were not affected.  He reported intermittent passive suicidal ideation, but denied any active plan or intent.  He had difficulties with work, but forced himself to continue in order to sustain himself.  On examination, the Veteran was cooperative but avoided discussing his Vietnam experiences.  At times his eyes filled with tears, but he did not actually cry.  He was clean and had excellent hygiene.  Speech was normal in rate and volume.  His mood was dysphoric and his affect was blunted.  Thought processes were logical and goal-directed.  He denied any suicidal or homicidal ideation, as well as any psychotic content.  He was fully oriented, and able to spell "world" forwards and backwards without difficulty.  His recall after a 5 minute interval was 1/3 with prompting.  Insight and judgment were fair.  The Veteran's GAF score was 58 to 60.

The Veteran submitted a statement in support of his claim in May 2006.  He was hypervigilant, and often limited himself to going places with which he was already intimately familiar.  He avoided crowds whenever possible.  He experienced panic attacks 2 to 3 times per month.  These attacks included dizziness, and he often had to sit or lie down for 30 minutes before regaining his composure.  He had only two friends, both of whom were veterans.  He was able to work, but only in a self-employed capacity.  He had recurring nightmares which caused him to lash out physically, as well as flashbacks.  He had a depressed mood more often than not, as well as feelings of insecurity and worthlessness.  He also had problems with anger that he was able to control.  He stated his short-term memory was "terrible," and his long-term memory was not much better.  He avoided stimuli that reminded him of Vietnam, such as fireworks.  He sometimes felt the world would be better off without him, but he denied any specific suicidal plan.

The Veteran also submitted a number of lay statements from family members and acquaintances.  Collectively, they confirm the Veteran's statements regarding the symptoms of his condition.  They also noted that the Veteran had mood swings, low self-esteem, and difficulty communicating his thoughts.  During his anxiety attacks, he would isolate himself. 

VA treatment records dated April 2007 show the Veteran complained of increased irritability, crying spells, and panic attacks.  These attacks were usually quick, and manifested by nervousness and sweating.  Others lasted as long as 30 minutes.  He also had severe nightmares that resulted in injury to his bed partner, and was more socially isolated.  He wanted to work but was so irritable around people that he could not stand it.  During the past week, he had feelings of guilt, worthlessness, and recurrent thoughts of death.  He had difficulty with concentration and making decisions.  

Records dated June 2007 show the Veteran continued to have panic attacks, though his medication helped alleviate them.  He had financial problems due to not being paid on time for construction work.  He recently ended a relationship with a girlfriend, and stated that he had lots of relationships and they did not last.  He isolated himself a great deal, and avoided jobs that were indoors or around too many people.  He lived in an RV on the property of a longtime friend, which worked well for him given his unstable finances.  On examination, the Veteran had normal speech and motor activity.  His mood was calm and his affect was appropriate.  His thought processes were unremarkable, though his thought content demonstrated some "black and white" thinking.  He had some reported problems with concentration.  Memory was intact, and insight and judgment were fair.  He did not report any psychotic symptoms.  His GAF score was 57.  

Additional records dated August 2007 show the Veteran denied any depression, but continued to isolate himself.  He did still go out on dates.  He quit his subcontractor job the day before after getting angry with his supervisor.  He reported having a panic attack whenever he felt rage.  On examination, the Veteran's mood was "alright."  His affect demonstrated mild anxiety, though the Veteran did smile and laugh.  Speech was normal, and there was no psychomotor agitation or retardation.  Insight and judgment were fair, and memory was intact.  There was no indication of delusions, hallucinations, or suicidal or homicidal ideation.

In November 2007, the Veteran stated that he had not been doing well since an August 2007 change in his medication.  He had a 2 day relapse in his drinking.  He was also increasingly anxious due to a mix-up with his medication.  He strongly denied any suicidal or homicidal ideations, but had low self-esteem due to being unable to find work.  He still enjoyed horseback riding and recently found a girlfriend, though he feared his active dreaming would prevent him from sleeping with her.  On examination, the Veteran was casually dressed and fairly groomed, though his clothes were soiled.  Speech was normal.  His mood was "guilty" and his affect was congruent and depressed.  Insight was fair, and judgment was fair to poor in light of the Veteran's drinking relapse.  He denied any delusions, hallucinations, or suicidal or homicidal ideation.

Records dated February 2008 show the Veteran complained of feeling down and depressed.  He was unable to stop crying.  He stated that he went through rages where he felt like hitting someone, though he would never actually harm himself or others.  He was sleeping okay but continued to have nightmares.  He reported that talking at his church helped him.  He felt hopeless but not suicidal, and endorsed crying spells.  On examination, the Veteran was casually dressed with fair hygiene.  Speech and motor activity were normal.  The Veteran's mood was "down."  His affect was depressed, and he was ashamed of his financial situation.  Thought processes were normal.  Insight and judgment were fair.  He denied any delusions, hallucinations, or suicidal or homicidal ideation.

In April 2008, the Veteran reported that he was not doing well, with finances being the major issue.  He admitted to some suicidal ideation, but did not have any plan or intent.  In June 2008, he continued to have difficulty with crowds and trusting people.  He was very reactive to noises.  He learned his ex-wife had cancer and had tried to reach out to her, but she did not respond.  He had been unemployed for over two years.  On examination, the Veteran was appropriately dressed and groomed.  Speech was normal.  His mood and affect were irritable.  His thought processes were logical and goal-directed.  He demonstrated hypervigilance and hyperstartled responses, and reported intrusive thoughts and social isolation.  His memory was intact, and judgment and insight were fair.  He denied any suicidal or homicidal ideation.

Records dated December 2008, March 2009, and September 2009 show the Veteran had vague thoughts of death and the worth of life, but no suicidal plan or intent.  He continued to have sleep problems.  He was isolated during the holidays, as his kids would not call him.  On examination, the Veteran was appropriately dressed and groomed.  Speech was normal.  His mood and affect were irritable.  His thought processes were logical and goal-directed.  He demonstrated hypervigilance and hyperstartled responses, and reported intrusive thoughts and social isolation.  His memory was intact, and judgment and insight were fair.  He denied any suicidal or homicidal ideation.  His GAF score was 48.

The Veteran and a friend testified at a Board video conference hearing in December 2009.  He and his representative stated that the Veteran's condition was manifested by increased irritability, depression, crying spells, severe nightmares, and panic attacks.  He could not work at an indoor job, and had difficulty dealing with people.  His condition, particularly his nightmares, impeded his relationships with women.  He neglected his appearance.  He continued to have suicidal thoughts.  The Veteran's friend testified that the Veteran had a hard time remembering things, and he ran out of gas in his car on a regular basis.  

The Veteran was afforded a VA examination in July 2010.  The claims file was reviewed by the examiner, who noted the Veteran received regular treatment for his condition through VA.  The Veteran described having one best friend he had known for most of his life.  He lived on a small mobile home on a horse farm.  He did not have a girlfriend and no longer socialized.  He spent his time walking through the woods and praying.  This helped alleviate his condition.  He saw his family members infrequently.  He was previously employed as a general contractor, but had difficulty getting along with others and meeting deadlines.  Three to four times per day, he experienced episodes manifested by rapid heartbeat, hyperventilation, and sweating.  Sometimes, he also felt dizzy.  He feels overwhelmed by fear, dread, and apprehension.  On examination, the Veteran was neatly groomed and appropriately dressed.  His speech was clear and his psychomotor activity was normal.  His mood was dysphoric and his affect was constricted.  His thought processes and content were unremarkable.  His insight and judgment were intact.  He was unable to perform serial 7's or spell a word backwards.  Remote memory was normal, but immediate and recent memory was mildly impaired.  He recalled two out of three unrelated words after a distraction.  There were no delusions, hallucinations, or homicidal ideation.  He acknowledged some passive suicidal ideation.  He reported irritability, particularly when he used to work with others.  The examiner stated that the Veteran was friendly when meeting people but avoided close relationships.  He had difficulty concentrating and focusing on tasks, which would result in reduced efficiency and productivity at work.  He had severe depression, with a loss of interest in activities, and vegetative symptoms.  The examiner also noted that the Veteran's PTSD did not result in total occupational and social impairment.  The Veteran's GAF score was 45.

D.  Analysis

Based on the evidence of record, the Board finds that a 70 percent disability rating is warranted prior to July 1, 2010.  During this period, the Veteran's PTSD was manifested by significant levels of depression, with associated crying spells and social isolation.  While he never endorsed any specific plan or intent, the Veteran also demonstrated passive suicidal ideation and feelings of worthlessness.  He had panic attacks of increasing frequency during this period, up to as many as 3 per day. The Veteran was noted to be wearing soiled clothing during a treatment session in 2007, and testified during his hearing that he often neglected his appearance.  The Veteran also experienced nightmares and sleep disturbance, intrusive thoughts, and memory and concentration difficulties.  The Board notes that the Veteran did not endorse certain symptoms associated with a 70 percent rating, such as spatial disorientation, obsessional rituals affecting routine activity, or obscure or illogical speech.  The Veteran's GAF scores also ranged from 60 to 48 during this period, reflecting moderate to severe symptoms.  Nonetheless, resolving all doubts in the Veteran's favor, the overall disability picture associated with the Veteran's PTSD is most consistent with a 70 percent rating during this period.

However, a rating in excess of 70 percent is not warranted at any point during the period on appeal.  While the evidence of record documented severe PTSD symptoms, the Veteran's condition was not manifested by many of the symptoms consistent with a maximum 100 percent rating, such as grossly impaired communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for basic concepts such as names of close relatives, or for the Veteran's own occupation or name.  Moreover, the July 2010 examiner specifically noted that PTSD did not result in total occupational or social impairment, which is also contemplated by the 100 percent rating.  Therefore, the assigned 70 percent rating from July 1, 2010 is appropriate.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as depression and memory loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 70 percent disability rating for PTSD contemplates a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 70 percent disability rating prior to July 1, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD from July 1, 2010 is denied.


REMAND

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b).  An examination is warranted in this regard.

In this case, the Veteran was afforded a general VA examination in November 2007.  However, the claims file was not available for review by the examiner, and the examiner did not offer an opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  There is no other competent medical opinion in the record that addresses this question.  See, e.g., Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Therefore, on remand, a VA opinion should be obtained to address the Veteran's employability prior to July 1, 2010.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner to ascertain the impact of all of the Veteran's service-connected disabilities (PTSD, right shoulder shrapnel wound residuals, tinnitus, and bilateral hearing loss) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability for the period prior to July 1, 2010.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU prior to July 1, 2010 based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16(a),(b).  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


